        Case 9:19-cv-00195-DLC Document 42 Filed 12/28/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRIAN HUTCHINSON,                                  CV 19–195–M–DLC

                       Plaintiff,

         vs.                                                 ORDER

 CITY OF THOMPSON FALLS,

                       Defendant.


      Before the Court is Defendant City of Thompson Falls’ (“the City”)

Unopposed Motion in Limine Re: Liability Insurance. (Doc. 36.) The City moves

for an in limine ruling to prevent Plaintiff Brian Hutchinson, “his counsel[,] and

witnesses . . . from inquiring into, questioning about, commenting on, or presenting

argument or evidence during the trial . . . regarding any liability insurance the City

has for Mr. Hutchinson’s claims[s].” (Doc. 37 at 1–2.)

      Motions in limine seek “to exclude anticipated prejudicial evidence before

the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2

(1984). “[I]n limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of trial.” Ohler v. United States, 529

U.S. 753, 758 n.3 (2000). That is, “even if nothing unexpected happens at trial, the

district judge is free, in the exercise of sound judicial discretion, to alter a previous

in limine ruling.” Luce, 469 U.S. at 41–42.
                                           -1-
         Case 9:19-cv-00195-DLC Document 42 Filed 12/28/20 Page 2 of 3



       Here, as the City argues and Hutchinson agrees, Federal Rule of Evidence

411 operates to render evidence of the City’s liability insurance inadmissible. 1

Specifically, “[e]vidence that a person was or was not insured against liability is

not admissible to prove whether the person acted negligently or otherwise

wrongfully.” Fed. R. Evid. 411. Thus, the Court will grant the City’s motion in

limine to exclude any evidence of the City’s liability insurance that is offered to

prove that it violated federal or state disability laws. Still, the Court notes that

Rule 411 provides for the admission of evidence related to liability insurance “for

another purpose, such as proving a witness’s bias or prejudice or proving agency,

ownership or control.” Id. In other words, if the existence of the City’s liability

insurance is offered for an admissible purpose under Rule 411, the Court will

exercise its discretion to decide whether it is otherwise excludable under the

general principles of relevance and prejudice.




1
  The City also cites Montana insurance law to support its motion to exclude evidence of liability
insurance. Montana Code Annotated § 33-23-102 states that “[n]o attempt may be made in the
trial of an action brought against a political subdivision of the state, municipality, or any public
body . . . to suggest the existence of any insurance which covers in whole or in part any judgment
or award which may be rendered in favor of plaintiff.” While the Court recognizes that the
Federal Rules of Evidence do not always govern in diversity cases, the City fails to explain how
this Montana evidence rule is “intimately bound up” with the rights and obligations being
asserted such that application of the state rule is mandatory in this diversity case. See Wray v.
Gregory, 61 F.3d 1414, 1417 (9th Cir. 1995) (explaining that some state law rules of evidence
“in fact serve substantive state policies and are more properly rules of substantive law within the
meaning of Erie”). But in any event, Hutchinson does not oppose the City’s motion under the
federal rules; thus, the Court will not engage in an advisory Erie analysis on a point which
appears only to gild the lily.
                                               -2-
        Case 9:19-cv-00195-DLC Document 42 Filed 12/28/20 Page 3 of 3



      Accordingly, IT IS ORDERED that the City’s unopposed motion in limine

(Doc. 36) is GRANTED. Pursuant to Federal Rule of Evidence 411, evidence that

the City was insured against liability for Hutchinson’s claims is not admissible at

trial to prove whether it acted wrongfully.

      Dated this 28th day of December, 2020.




                                         -3-
